Exhibit 10.1
EXECUTION VERSION
GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction

To:   Newell Rubbermaid Inc.
Three Glenlake Parkway
Atlanta, Georgia 30328   A/C:   [•]   From:   Goldman, Sachs & Co.   Re:  
Accelerated Stock Buyback   Ref. No:   As provided in the Supplemental
Confirmation   Date:   August 2, 2010

     This master confirmation (this “Master Confirmation”), dated as of
August 2, 2010 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and Newell Rubbermaid Inc. (“Counterparty”).
This Master Confirmation, taken alone, is neither a commitment by either party
to enter into any Transaction nor evidence of a Transaction. The additional
terms of any particular Transaction shall be set forth in (i) a Supplemental
Confirmation in the form of Schedule A hereto (a “Supplemental Confirmation”),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation and (ii) a Trade Notification in the
form of Schedule B hereto (a “Trade Notification”), which shall reference the
relevant Supplemental Confirmation and supplement, form a part of, and be
subject to such Supplemental Confirmation. This Master Confirmation, each
Supplemental Confirmation and the related Trade Notification together shall
constitute a “Confirmation” as referred to in the Agreement specified below.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between Counterparty and GS&Co. as to the subject matter and terms of
each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
     This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 2002 ISDA Master Agreement (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of New York law (without
reference to its choice of laws doctrine other than Title 14 of Article 5 of the
New York General Obligations Law) as the governing law and US Dollars (“USD”) as
the Termination Currency, (ii) the election that subparagraph (ii) of Section
2(c) will not apply to the Transactions, and (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to both GS&Co., with respect
to which a “Threshold Amount” of USD 200 million shall be applicable, and
Counterparty, with respect to which a “Threshold Amount” of USD 50 million shall
be applicable, provided that (a) the phrase “or becoming capable at such time of
being declared” shall be deleted from clause (1) of such Section 5(a)(vi); and
(b) the following language shall be added to the end thereof: “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (i) the default was caused solely by error or omission of an
administrative

 



--------------------------------------------------------------------------------



 



or operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”).
     The Transactions shall be the sole Transactions under the Agreement. If
there exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
     All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation, each Supplemental Confirmation and each
Trade Notification except as expressly modified herein or in the related
Supplemental Confirmation.
     If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification; (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
     On the date hereof, Counterparty announced an offering of $550,000,000
aggregate principal amount of Senior Notes due 2020 (the “Senior Notes”). The
effectiveness of each Transaction hereunder is subject to the condition that the
offering of the Senior Notes has closed.
     Subject to market conditions, Counterparty intends to make an offer (such
offer, as it may from time to time be amended and supplemented, the “Exchange
Offer”) to exchange Shares and cash for any and all of its outstanding
$345,000,000 in aggregate principal amount 5.50% Convertible Senior Notes due
2014 (the “Convertible Notes”) subject to the satisfaction or waiver of certain
conditions, as set forth in Schedule TO, as amended, to be filed with the
Securities Exchange Commission for such Exchange Offer.
1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.
General Terms:

     
Trade Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Effective Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Buyer:
  Counterparty
 
   
Seller:
  GS&Co.
 
   
Shares:
  Common stock, par value $1.00 per share, of Counterparty (Ticker: NWL)
 
   
Exchange:
  The New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges.
 
   
Prepayment\Variable
Obligation:
  Applicable
 
   
Prepayment Amount:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Prepayment Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.

2



--------------------------------------------------------------------------------



 



Valuation:

     
VWAP Price:
  For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “NWL.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s good faith and commercially reasonable discretion,
erroneous, such VWAP Price shall be as determined by the Calculation Agent in
good faith and a commercially reasonable manner. For purposes of calculating the
VWAP Price, the Calculation Agent will include only those trades that are
reported during the period of time during which Counterparty could purchase its
own shares under Rule 10b-18(b)(2) and are effected pursuant to the conditions
of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).
 
   
Forward Price:
  The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below; provided that
(i) any Exchange Business Day in the Calculation Period that is a Knock-out Day
shall be deemed not to be an Exchange Business Day for purposes of calculating
the Forward Price, and (ii) the VWAP Price on any Exchange Business Day in the
Calculation Period that is a Weighted Day shall be weighted using the Weighted
Percentage for purposes of calculating the Forward Price (it being understood,
for the avoidance of doubt, that, for any Weighted Day that is also a Disrupted
Day in part, any weighting of the VWAP Price pursuant to “Valuation Disruption”
shall be applied in addition to the Weighted Percentage).
 
   
Forward Price
Adjustment Amount:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Calculation Period:
  The period from and including the Calculation Period Start Date to and
including the Termination Date; provided that the Calculation Period shall not
include any Exchange Business Day during the Calculation Suspension Period.
 
   
Calculation Period Start Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Calculation Suspension Period:
  The period from and including the Calculation Suspension Period Start Date to
and including the Calculation Suspension Period End Date.
 
   
Calculation
Suspension Period Start Date:
  The day on which the offering materials for the Exchange Offer are first
disseminated to the holders of the Convertible Notes (the “Exchange Offer
Commencement Date”).
 
   
Calculation
Suspension Period End Date:
  The 10th Exchange Business Day immediately following the termination of the
Exchange Offer.
 
   
Knock-out Day:
  An Exchange Business Day in the Calculation Period (i) for which the VWAP
Price exceeds the Knock-out Level and (ii) that is not a Disrupted Day in full;
provided that there may be no more than the Maximum Number of Knock-out Days in
the Calculation Period and, accordingly, once the Maximum Number of

3



--------------------------------------------------------------------------------



 



     
 
  Knock-out Days is reached, no more Exchange Business Days in the Calculation
Period shall be Knock-out Days.
 
   
Knock-out Level:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Maximum Number of Knock-out Days:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Weighted Percentage:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Weighted Day:
  An Exchange Business Day in the Calculation Period (i) for which the VWAP
Price is less than the Weighting Threshold Level and (ii) that is not a
Disrupted Day in full; provided that there may be no more than the Maximum
Number of Weighted Days in the Calculation Period and, accordingly, once the
Maximum Number of Weighted Days is reached, no more Exchange Business Days in
the Calculation Period shall be Weighted Days.
 
   
Weighting Threshold Level:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Maximum Number of Weighted Days:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Termination Date:
  The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 9:00 a.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.
 
   
Scheduled Termination Date:
  For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below; provided
that the Scheduled Termination Date shall be postponed by one Scheduled Trading
Day for each Knock-out Day; provided, further that, the Scheduled Termination
Date shall be postponed by one Scheduled Trading Day for each Exchange Business
Day by which the Calculation Suspension Period exceeds 30 Exchange Business
Days; provided, further that, in the event that the Exchange Offer Commencement
Date has not occurred on or prior to September 30, 2010, the Scheduled
Termination Date shall be accelerated by 30 Exchange Business Days.
 
   
First Acceleration Date:
  For each Transaction, as set forth in the related Supplemental Confirmation;
provided that the First Acceleration Date shall be accelerated by a number of
Scheduled Trading Days equal to the product, rounded down to the nearest whole
number, of (i) the number of Weighted Days and (ii)(a) the Weighted Percentage
minus (b) 100%; provided, further that, the First Acceleration Date shall be
postponed by one Scheduled Trading Day for each Exchange Business Day by which
the Calculation Suspension Period exceeds 30 Exchange Business Days; provided,
further that, in the event that the Exchange Offer Commencement Date has not
occurred on or prior to September 30, 2010, the First Acceleration Date shall be
accelerated by 30 Exchange Business Days.
 
   
Valuation Disruption:
  The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the

4



--------------------------------------------------------------------------------



 



     
 
  Calculation Period or Settlement Valuation Period” after the word “material,”
in the third line thereof.
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
 
  Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period. If any
such Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature and duration of such Market Disruption Event on such
day, and the weighting of the VWAP Price for the relevant Exchange Business Days
during the Calculation Period or the Settlement Valuation Period, as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Forward Price or the Settlement Price, as
the case may be, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Any Scheduled Trading Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day in full.
 
   
 
  If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.
 
   
Settlement Terms:
   
 
   
Settlement Procedures:
  If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.
 
   

5



--------------------------------------------------------------------------------



 



     
Number of Shares
to be Delivered:
  A number of Shares equal to (x)(a) the Prepayment Amount divided by (b)(i) the
Forward Price minus (ii) the Forward Price Adjustment Amount minus (y) the
number of Initial Shares.
 
   
Excess Dividend Amount:
  For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
 
   
Settlement Date:
  If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.
 
   
Settlement Currency:
  USD
 
   
Initial Share Delivery:
  GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.
 
   
Initial Share Delivery Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Initial Shares:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Share Adjustments:
   
 
   
Potential Adjustment Event:
  Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
   
 
  It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above or due to the Calculation Suspension Period exceeding 30
Exchange Business Days, in which case the Calculation Agent may, in its good
faith and commercially reasonable discretion, adjust any relevant terms of any
such Transaction as necessary to preserve as nearly as practicable the fair
value of such Transaction to GS&Co. prior to such postponement.
 
   
Extraordinary Dividend:
  For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.
 
   
Ordinary Dividend Amount:
  For each Transaction, as set forth in the related Supplemental Confirmation
 
   
Method of Adjustment:
  Calculation Agent Adjustment
 
   
Early Ordinary Dividend
Payment:
  If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period (as defined below) and is prior to the Scheduled Ex-Dividend
Date for such calendar quarter, the Calculation Agent shall make such adjustment
to the exercise, settlement, payment or any other terms of the relevant
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such event.

6



--------------------------------------------------------------------------------



 



     
Scheduled Ex-Dividend
Dates:
  For each Transaction for each calendar quarter, as set forth in the related
Supplemental
Confirmation
 
   
Extraordinary Events:
   
 
   
Consequences of
   
Merger Events:
   

         
(a)
  Share-for-Share:   Modified Calculation Agent Adjustment
 
       
(b)
  Share-for-Other:   Cancellation and Payment
 
       
(c)
  Share-for-Combined:   Component Adjustment

     
Tender Offer:
  Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall
be amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date”; provided, further that, for the purposes of each
Transaction hereunder, the Exchange Offer shall be deemed not to constitute a
“Tender Offer”.
 
   
Consequences of Tender Offers:
   

          (a)   Share-for-Share:   Modified Calculation Agent Adjustment or
Cancellation and Payment, at the election of GS&Co. (b)   Share-for-Other:  
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co. (c)   Share-for-Combined:   Modified Calculation Agent
Adjustment or Cancellation and Payment, at the election of GS&Co.

     
Nationalization,
Insolvency or Delisting:
  Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
Additional Disruption Events:
   

         
(a)
  Change in Law:   Applicable
 
       
(b)
  Failure to Deliver:   Applicable
 
       
(c)
  Insolvency Filing:   Applicable

7



--------------------------------------------------------------------------------



 



         
(d)
  Loss of Stock Borrow:   Applicable; provided that Sections 12.9(a)(vii) and
12.9(b)(iv) of the Equity Definitions shall be amended by deleting the words “at
a rate equal to or less than the Maximum Stock Loan Rate” and replacing them
with “at a rate of return equal to or greater than zero”.
 
       
 
  Hedging Party:   GS&Co.
 
       
 
  Determining Party:   GS&Co.

     
Additional Termination Event(s):
  The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.
 
   
Relevant Dividend Period:
  The period from and including the Calculation Period Start Date to and
including the Relevant Dividend Period End Date.
 
   
Relevant Dividend Period
End Date:
  If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the last day of the Relevant Period.
 
   
Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:
  Applicable
 
   
Transfer:
  Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc. (“GS
Group”) without the consent of Counterparty; provided that, in the event of any
such assignment, transfer or setting over, all the obligations of GS&Co. under
such whole or part of such Transaction shall be unconditionally guaranteed in
favor of Counterparty by GS Group under the guarantee filed as Exhibit 10.45 to
GS Group’s Form 10-K filed with the Securities Exchange Commission on
February 7, 2006, which shall constitute a Credit Support Document under the
Agreement. GS Group shall be designated as a Credit Support Provider in relation
to GS&Co.
 
   
GS&Co. Payment Instructions:
  Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021
 
   
Counterparty’s Contact Details for Purpose of Giving Notice:
  Newell Rubbermaid Inc.
Three Glenlake Parkway
Atlanta, GA 30328
Attention: Dale Metz, Treasurer
Telephone: 770-418-7705
Facsimile: 770-677-8705
Email: dale.metz@newellco.com
 
   

8



--------------------------------------------------------------------------------



 



     
GS&Co.’s Contact Details for Purpose of Giving Notice:
  Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attention: Serge Marquie, Equity Capital Markets
Telephone: 212-902-9779
Facsimile: 917-977-4253
Email: serge.marquie@gs.com
 
   
 
  With a copy to:
 
   
 
  Attention: Jason Lee, Equity Capital Markets
Equity Capital Markets
Telephone: +1-212-902-0923
Facsimile: +1-212-256-5536
Email: jason.lee@gs.com
 
   
 
  And email notification to the following address:
 
  Eq-derivs-notifications@am.ibd.gs.com

2. Calculation Agent. GS&Co.; provided that, following the occurrence of an
Event of Default under Section 5(a)(vii) of the Agreement, with respect to which
GS&Co. is the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Calculation Agent with respect to the Transactions
under this Master Confirmation.
3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:
     (a) Eligible Contract Participant. It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.
     (b) Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:
     (a) The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
     (b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares,
(ii) to facilitate a distribution of its securities, a self tender offer or a
third-party tender offer or (iii) to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares).
     (c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

9



--------------------------------------------------------------------------------



 



     (d) Without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that neither GS&Co. nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity.
     (e) As of (i) the date hereof, (ii) the Trade Date and the Effective Date
for each Transaction hereunder and (iii) the date on which Counterparty publicly
announces commencement of the Exchange Offer and any extension of the Exchange
Offer, Counterparty is, and will be, in compliance with its reporting
obligations under the Exchange Act and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (f) Counterparty shall report each Transaction to the extent required under
the Exchange Act and the rules and regulations thereunder.
     (g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act), at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below. For the avoidance
of doubt, the parties acknowledge and agree that Counterparty’s public
announcement of the Exchange Offer in accordance with Section 4(l) below shall
constitute such a notice. “Regulation M Period” means, for any Transaction,
(i) the Relevant Period (as defined below) and (ii) the Settlement Valuation
Period, if any, for such Transaction. “Relevant Period” means, for any
Transaction, the period commencing on the Calculation Period Start Date for such
Transaction and ending on the earlier of (i) the Scheduled Termination Date and
(ii) the last Additional Relevant Day (as specified in the related Supplemental
Confirmation) for such Transaction, or such earlier day as elected by GS&Co. and
communicated to Counterparty on such day (or, if later, the First Acceleration
Date without regard to any acceleration thereof pursuant to “Special Provisions
for Acquisition Transaction Announcements” below), but excluding the Calculation
Suspension Period.
     (h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
     (i) Counterparty is not and, after giving effect to any Transaction, will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
     (j) Counterparty will not take any action or refrain from taking any action
that would limit or in any way adversely affect GS&Co.’s rights under the
Agreement, this Master Confirmation or any Supplemental Confirmation.
     (k) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above or as a result of the

10



--------------------------------------------------------------------------------



 



Calculation Suspension Period exceeding 30 Exchange Business Days, Counterparty
shall promptly amend such transaction to avoid any such overlap.
     (l) If Counterparty makes the Exchange Offer, Counterparty shall publicly
announce the commencement of the Exchange Offer after the close of trading on
the Exchange on the Exchange Business Day immediately preceding the Exchange
Offer Commencement Date and before the opening of trading on the Exchange on the
Exchange Offer Commencement Date.
5. Regulatory Disruption. In the event that GS&Co. concludes, upon advice of
counsel, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, GS&Co. may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days. For the avoidance of doubt,
if Counterparty commences the Exchange Offer after September 30, 2010, GS&Co.
may treat it as such a disruption.
6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that:
     (a) Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
     (b) Counterparty will not seek to control or influence GS&Co.’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
     (c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification, including, without limitation, any public
announcement of the commencement of the Exchange Offer and any extension of the
Exchange Offer, must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.
7. (a) Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through GS&Co. and other than terminations
of the outstanding warrants issued on March 24, 2009 to JPMorgan Chase Bank,
N.A. and Bank of America, N.A.
     (b) GS&Co. Undertaking. GS&Co. covenants and agrees that during the
Calculation Suspension Period it shall not effect any purchases of Shares in
connection with the Transaction, other than purchases in

11



--------------------------------------------------------------------------------



 



connection with dynamic adjustments to its hedge position in respect of the
market risk associated with the optionality embedded in the Transaction.
8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:
     (a) Counterparty agrees that it:
     (i) will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or, to the extent within its reasonable control, permit to
be made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction unless such
public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;
     (ii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such
announcement that such announcement has been made; and
     (iii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to GS&Co. that such information is true and correct. In addition,
Counterparty shall promptly notify GS&Co. of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 above.
     (b) In the event of the public announcement of any Merger Transaction or
potential Merger Transaction involving Counterparty, GS&Co. in its sole
discretion may (i) make good faith and commercially reasonable adjustments to
the terms of any Transaction, including, without limitation, the Scheduled
Termination Date or the Forward Price Adjustment Amount, and/or suspend the
Calculation Period and/or any Settlement Valuation Period or (ii) treat the
occurrence of such public announcement as an Additional Termination Event with
Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions and with the amount under Section 6(e) of the Agreement
determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.
     “Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
9. Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if clause (x)(b) of the definition thereof
were replaced with “(b) the Forward Price.” If an Acquisition Transaction
Announcement occurs after the Trade Date, but prior to the First Acceleration
Date of any Transaction, the First Acceleration Date shall be the date of such
Acquisition Transaction Announcement, unless such Acquisition Transaction
Announcement occurs during the Calculation Suspension Period, in which case the
First Acceleration Date shall be the later of (i) the date of such Acquisition
Transaction Announcement or (ii) the Scheduled Trading Day immediately following
the Calculation Suspension Period End Date.

12



--------------------------------------------------------------------------------



 



     (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent is reasonably likely to result in an Acquisition
Transaction. For the avoidance of doubt, announcements as used in the definition
of Acquisition Transaction Announcement refer to any public announcement whether
made by Counterparty or a third party.
     (c) “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition or
other similar event by Counterparty or any of its subsidiaries where the
aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 30% of the market capitalization of Counterparty, (v) any
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (vi) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
10. Acknowledgments. (a) The parties hereto intend for:
     (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;
     (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;
     (iii) a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and
     (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
     (b) Counterparty acknowledges that:
          (i) during the term of any Transaction, GS&Co. and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;
          (ii) GS&Co. and its affiliates may also be active in the market for
the Shares other than in connection with hedging activities in relation to any
Transaction;

13



--------------------------------------------------------------------------------



 



          (iii) GS&Co. shall make its own determination as to whether, when or
in what manner any hedging or market activities in Counterparty’s securities
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Forward Price and the VWAP
Price;
          (iv) any market activities of GS&Co. and its affiliates with respect
to the Shares may affect the market price and volatility of the Shares, as well
as the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
          (v) each Transaction is a derivatives transaction in which it has
granted GS&Co. an option; GS&Co. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.
11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.
12. Set-off. (a) The parties agree to amend Section 6 of the Agreement by adding
a new Section 6(f) thereto as follows:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
     (b) Notwithstanding anything to the contrary in the foregoing, GS&Co.
agrees not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.
13. Delivery of Shares. Notwithstanding anything to the contrary herein, GS&Co.
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14



--------------------------------------------------------------------------------



 



14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for GS&Co. to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by GS&Co., the prices at which GS&Co. purchases Shares or Alternative Delivery
Property to fulfill its delivery obligations under this Section 14); provided
that, the Payment Amount owed by either party, as determined by the Calculation
Agent, shall not include any amounts for Extraordinary Dividends; provided,
further that, in determining the composition of any Alternative Delivery Unit,
if the relevant Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. If such delivery is made by Counterparty, paragraphs 2
through 7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement applied, the Cash Settlement Payment
Date were the Early Termination Date and the Forward Cash Settlement Amount were
zero (0) minus the Payment Amount owed by Counterparty.
15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating the Close-out Amount pursuant to
Section 6 of the Agreement or the Cancellation Amount pursuant to Section 12 of
the Equity Definitions GS&Co. may (but need not) determine losses without
reference to actual losses incurred but based on expected losses assuming a
commercially reasonable (including without limitation with regard to reasonable
legal and regulatory guidelines) risk bid were used to determine loss to avoid
awaiting the delay associated with closing out any hedge or related trading
position in a commercially reasonable manner prior to or sooner following the
designation of an Early Termination Date. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14, such Shares or Alternative Delivery
Property shall be delivered on a date selected by GS&Co as promptly as
practicable.
16. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.
17. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging — Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).
18. Claim in Bankruptcy. GS&Co. acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.
19. General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation, as supplemented by the related Trade Notification, is a

15



--------------------------------------------------------------------------------



 



“qualified financial contract”, as such term is defined in Section 5-701(b)(2)
of the General Obligations Law of New York (the “General Obligations Law”);
(ii) such Trade Notification constitutes a “confirmation in writing sufficient
to indicate that a contract has been made between the parties” hereto, as set
forth in Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this
Master Confirmation, together with the related Supplemental Confirmation,
constitutes a prior “written contract” as set forth in Section 5-701(b)(1)(b) of
the General Obligations Law, and each party hereto intends and agrees to be
bound by this Master Confirmation and the related Supplemental Confirmation, as
supplemented by the Trade Notification.
20. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation and each Supplemental Confirmation and
each Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).
21. Offices.
     (a) The Office of GS&Co. for each Transaction is: 200 West Street, New
York, New York 10282-2198.
     (b) The Office of Counterparty for each Transaction is: Three Glenlake
Parkway, Atlanta, Georgia 30328.
22. Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:
     (a) All parties to this Master Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.
     (b) Arbitration awards are generally final and binding; a party’s ability
to have a court reverse or modify an arbitration award is very limited.
     (c) The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.
     (d) The arbitrators do not have to explain the reason(s) for their award.
     (e) The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.
     (f) The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.
     (g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Master Confirmation.
     Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force. The award
of the arbitrator shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction.

16



--------------------------------------------------------------------------------



 



     No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.
     Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Master Confirmation except to the extent
stated herein.
23. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

17



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Master Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

            Yours faithfully,

GOLDMAN, SACHS & CO.
      By:   /s/ Daniel Kopper       Name: Daniel Kopper       Title: Vice
President    

          Agreed and Accepted By:

NEWELL RUBBERMAID INC.
      By:   /s/ Dale L. Metz       Name: Dale L. Metz       Title: Vice
President, Treasurer      

 



--------------------------------------------------------------------------------



 



SCHEDULE A

SUPPLEMENTAL CONFIRMATION

     
To:
  Newell Rubbermaid Inc.
Three Glenlake Parkway
Atlanta, Georgia 30328
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Accelerated Stock Buyback
 
   
Ref. No:
  [•]
 
   
Date:
  August 2, 2010

 
          The purpose of this Supplemental Confirmation is to confirm the terms
and conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Newell Rubbermaid Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of August 2, 2010 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  August 2, 2010
 
   
Effective Date:
  The date on which the offering of the Senior Notes is closed.
 
   
Forward Price Adjustment Amount:
  As set forth in the Trade Notification.
 
   
 
  “Closing Price” means, for any Exchange Business Day, the closing sale price
(or, if no closing sale price is reported, the last reported sale price) per
Share on the Exchange on such Exchange Business Day or, if such price is not so
reported, the market value of one Share on such Exchange Business Day as
determined by the Calculation Agent, in each case determined as of the close of
the regular trading session (including any extensions thereof) on the Exchange
on such Exchange Business Day (without regard to after hours trading outside of
such regular trading session for such Exchange Business Day); provided that if
such close of the regular trading session on the Exchange is extended to later
than 4:00 p.m. (New York City time), then the time as of which the relevant sale
or bid price shall be determined shall be selected by the Calculation Agent in
its sole discretion.
 
   
Knock-out Level:
  USD 17.05
 
   
Maximum Number of Knock-out Days:
  Ten (10)

A-1



--------------------------------------------------------------------------------



 



     
Weighted Percentage:
  Not Applicable
 
   
Weighting Threshold Level:
  Not Applicable
 
   
Maximum Number of Weighted Days:
  Not Applicable
 
   
Calculation Period Start Date:
  The Exchange Business Day immediately following the Effective Date.
 
   
Scheduled Termination Date:
  March 7, 2011
 
   
First Acceleration Date:
  November 18, 2010
 
   
Prepayment Amount:
  USD 500,000,000.00
 
   
Prepayment Date:
  Effective Date
 
   
Initial Shares:
  25,806,452 Shares; provided that if, in connection with the Transaction,
GS&Co. is unable to borrow or otherwise acquire a number of Shares equal to the
Initial Shares for delivery to Counterparty on the Initial Share Delivery Date,
the Initial Shares delivered on the Initial Share Delivery Date shall be reduced
to such number of Shares that GS&Co. is able to so borrow or otherwise acquire,
and GS&Co. shall use reasonable good faith efforts to borrow or otherwise
acquire a number of Shares equal to the shortfall in the Initial Share Delivery
and to deliver such additional Shares as soon as reasonably practicable. The
aggregate of all Shares delivered to Counterparty in respect of the Transaction
pursuant to this paragraph shall be the “Initial Shares” for purposes of “Number
of Shares to be Delivered” in the Master Confirmation.
 
   
Initial Share Delivery Date:
  Effective Date
 
   
Ordinary Dividend Amount:
  For any calendar quarter, USD 0.05
 
   
Scheduled Ex-Dividend Dates:
  August 27, 2010, November 26, 2010 and February 24, 2011
 
   
Termination Price:
  USD 7.75 per Share
 
   
Additional Relevant Days:
  The ten (10) Exchange Business Days immediately following the Calculation
Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made, nor will make, any purchases of blocks pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act during either (i) the four full
calendar weeks immediately preceding the Effective Date or (ii) during the
calendar week in which the Effective Date occurs.
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

A-2



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:           Authorized Signatory             

          Agreed and Accepted By:

NEWELL RUBBERMAID INC.
      By:           Name:           Title:          

A-3



--------------------------------------------------------------------------------



 



         

SCHEDULE B
TRADE NOTIFICATION

To:   Newell Rubbermaid Inc.
Three Glenlake Parkway
Atlanta, Georgia 30328   From:   Goldman, Sachs & Co.   Subject:   Accelerated
Stock Buyback   Ref. No:   [Insert Reference No.]   Date:   [Insert Date]

     The purpose of this Trade Notification is to notify you of certain terms in
the Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Newell
Rubbermaid Inc. (“Counterparty”) (together, the “Contracting Parties”) on the
Trade Date specified below.
     This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of August 2, 2010 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of August 2, 2010 (the “Master Confirmation”) between the
Contracting Parties, as amended and supplemented from time to time.

     
Forward Price Adjustment Amount:
  USD [               ]

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



         

ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
          1. The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:

     
Settlement Currency:
  USD
 
   
Settlement Method Election:
  Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.
 
   
Electing Party:
  Counterparty
 
   
Settlement Method Election Date:
  The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.
 
   
Default Settlement Method:
  Cash Settlement
 
   
Forward Cash Settlement Amount:
  The Number of Shares to be Delivered multiplied by the Settlement Price.
 
   
Settlement Price:
  The average of the VWAP Prices for the Exchange Business Days in the
Settlement Valuation Period, subject to Valuation Disruption as specified in the
Master Confirmation.
 
   
Settlement Valuation Period:
  A number of Scheduled Trading Days selected by GS&Co. in its good faith and
commercially reasonable discretion, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or
(ii) the Exchange Business Day immediately following the Termination Date.
 
   
Cash Settlement:
  If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

1



--------------------------------------------------------------------------------



 



     
Cash Settlement
Payment Date:
  The date one Settlement Cycle following the last day of the Settlement
Valuation Period.
 
   
Net Share Settlement
Procedures:
  If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

          2. Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to GS&Co.
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.
          3. Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:
          (a) a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; and
a printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
          (b) the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to GS&Co.;
          (c) as of or prior to the date of delivery, GS&Co. and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to GS&Co., in its discretion; and
          (d) as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance satisfactory to GS&Co., which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.
          4. If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
          (a) all Unregistered Settlement Shares shall be delivered to GS&Co.
(or any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof;
          (b) as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

 



--------------------------------------------------------------------------------



 



          (c) as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
offerings of similar size, in form and substance commercially reasonably
satisfactory to GS&Co., which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, GS&Co.
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters, and shall provide for the
payment by Counterparty of all fees and expenses in connection with such resale,
including all fees and expenses of counsel for GS&Co., and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and
          (d) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), Counterparty shall, if so requested by
GS&Co., prepare, in cooperation with GS&Co., a private placement memorandum in
form and substance reasonably satisfactory to GS&Co.
          5. GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.
          6. If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to GS&Co., through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares. If
Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall. Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to GS&Co. further Makewhole Shares until such
Shortfall has been reduced to zero.
          7. Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually

 



--------------------------------------------------------------------------------



 



delivered by Counterparty under any other Transaction(s) under this Master
Confirmation (the result of such calculation, the “Capped Number”). Counterparty
represents and warrants (which shall be deemed to be repeated on each day that a
Transaction is outstanding) that the Capped Number is equal to or less than the
number of Shares determined according to the following formula:
A — B

  Where   A = the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and         B = the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

          “Reserved Shares” means initially, 70,000,000 Shares. The Reserved
Shares may be increased or decreased in a Supplemental Confirmation.

 